
	
		II
		110th CONGRESS
		1st Session
		S. 1105
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Kennedy (for
			 himself, Mr. Smith,
			 Mr. Leahy, Mr.
			 Specter, Ms. Mikulski,
			 Ms. Collins, Mr. Menendez, Ms.
			 Snowe, Mr. Brown,
			 Mr. Kerry, Mr.
			 Durbin, Mr. Lautenberg,
			 Mr. Dodd, Mr.
			 Nelson of Nebraska, Mrs.
			 Feinstein, Mr. Levin,
			 Mr. Harkin, Mr.
			 Whitehouse, Ms. Stabenow,
			 Mr. Biden, Mrs.
			 Murray, Mr. Bayh,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Lieberman, Mr. Reed,
			 Mr. Schumer, Mr. Obama, Mrs.
			 Boxer, Ms. Klobuchar,
			 Mr. Akaka, Mr.
			 Bingaman, Mrs. Clinton,
			 Ms. Landrieu, Mr. Rockefeller, Mrs.
			 Lincoln, Mr. Casey,
			 Mrs. McCaskill, Mr. Inouye, Mr. Nelson of
			 Florida, Mr. Salazar, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide Federal assistance to States, local
		  jurisdictions, and Indian tribes to prosecute hate crimes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Matthew Shepard Local Law Enforcement
			 Hate Crimes Prevention Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The incidence of
			 violence motivated by the actual or perceived race, color, religion, national
			 origin, gender, sexual orientation, gender identity, or disability of the
			 victim poses a serious national problem.
			(2)Such violence
			 disrupts the tranquility and safety of communities and is deeply
			 divisive.
			(3)State and local
			 authorities are now and will continue to be responsible for prosecuting the
			 overwhelming majority of violent crimes in the United States, including violent
			 crimes motivated by bias. These authorities can carry out their
			 responsibilities more effectively with greater Federal assistance.
			(4)Existing Federal
			 law is inadequate to address this problem.
			(5)A
			 prominent characteristic of a violent crime motivated by bias is that it
			 devastates not just the actual victim and the family and friends of the victim,
			 but frequently savages the community sharing the traits that caused the victim
			 to be selected.
			(6)Such violence
			 substantially affects interstate commerce in many ways, including the
			 following:
				(A)The movement of
			 members of targeted groups is impeded, and members of such groups are forced to
			 move across State lines to escape the incidence or risk of such
			 violence.
				(B)Members of targeted
			 groups are prevented from purchasing goods and services, obtaining or
			 sustaining employment, or participating in other commercial activity.
				(C)Perpetrators cross
			 State lines to commit such violence.
				(D)Channels,
			 facilities, and instrumentalities of interstate commerce are used to facilitate
			 the commission of such violence.
				(E)Such violence is
			 committed using articles that have traveled in interstate commerce.
				(7)For generations,
			 the institutions of slavery and involuntary servitude were defined by the race,
			 color, and ancestry of those held in bondage. Slavery and involuntary servitude
			 were enforced, both prior to and after the adoption of the 13th amendment to
			 the Constitution of the United States, through widespread public and private
			 violence directed at persons because of their race, color, or ancestry, or
			 perceived race, color, or ancestry. Accordingly, eliminating racially motivated
			 violence is an important means of eliminating, to the extent possible, the
			 badges, incidents, and relics of slavery and involuntary servitude.
			(8)Both at the time
			 when the 13th, 14th, and 15th amendments to the Constitution of the United
			 States were adopted, and continuing to date, members of certain religious and
			 national origin groups were and are perceived to be distinct
			 races. Thus, in order to eliminate, to the extent possible, the
			 badges, incidents, and relics of slavery, it is necessary to prohibit assaults
			 on the basis of real or perceived religions or national origins, at least to
			 the extent such religions or national origins were regarded as races at the
			 time of the adoption of the 13th, 14th, and 15th amendments to the Constitution
			 of the United States.
			(9)Federal
			 jurisdiction over certain violent crimes motivated by bias enables Federal,
			 State, and local authorities to work together as partners in the investigation
			 and prosecution of such crimes.
			(10)The problem of
			 crimes motivated by bias is sufficiently serious, widespread, and interstate in
			 nature as to warrant Federal assistance to States, local jurisdictions, and
			 Indian tribes.
			3.Definition of
			 hate crimeIn this Act—
			(1)the term
			 crime of violence has the meaning given that term in section 16,
			 title 18, United States Code;
			(2)the term
			 hate crime has the meaning given such term in section 280003(a) of
			 the Violent Crime Control and Law
			 Enforcement Act of 1994 (28 U.S.C. 994 note); and
			(3)the term
			 local means a county, city, town, township, parish, village, or
			 other general purpose political subdivision of a State.
			4.Support for
			 criminal investigations and prosecutions by State, local, and Tribal law
			 enforcement officials
			(a)Assistance other
			 than financial assistance
				(1)In
			 generalAt the request of State, local, or Tribal law enforcement
			 agency, the Attorney General may provide technical, forensic, prosecutorial, or
			 any other form of assistance in the criminal investigation or prosecution of
			 any crime that—
					(A)constitutes a crime
			 of violence;
					(B)constitutes a
			 felony under the State, local, or Tribal laws; and
					(C)is motivated by
			 prejudice based on the actual or perceived race, color, religion, national
			 origin, gender, sexual orientation, gender identity, or disability of the
			 victim, or is a violation of the State, local, or Tribal hate crime
			 laws.
					(2)PriorityIn
			 providing assistance under
			 paragraph (1), the Attorney General shall
			 give priority to crimes committed by offenders who have committed crimes in
			 more than one State and to rural jurisdictions that have difficulty covering
			 the extraordinary expenses relating to the investigation or prosecution of the
			 crime.
				(b)Grants
				(1)In
			 generalThe Attorney General may award grants to State, local,
			 and Indian law enforcement agencies for extraordinary expenses associated with
			 the investigation and prosecution of hate crimes.
				(2)Office of Justice
			 ProgramsIn implementing the grant program under this subsection,
			 the Office of Justice Programs shall work closely with grantees to ensure that
			 the concerns and needs of all affected parties, including community groups and
			 schools, colleges, and universities, are addressed through the local
			 infrastructure developed under the grants.
				(3)Application
					(A)In
			 generalEach State, local,
			 and Indian law enforcement agency that desires a grant under this subsection
			 shall submit an application to the Attorney General at such time, in such
			 manner, and accompanied by or containing such information as the Attorney
			 General shall reasonably require.
					(B)Date for
			 submissionApplications submitted pursuant to
			 subparagraph (A) shall be submitted
			 during the 60-day period beginning on a date that the Attorney General shall
			 prescribe.
					(C)RequirementsA State, local, and Indian law enforcement
			 agency applying for a grant under this subsection shall—
						(i)describe the
			 extraordinary purposes for which the grant is needed;
						(ii)certify that the State, local government,
			 or Indian tribe lacks the resources necessary to investigate or prosecute the
			 hate crime;
						(iii)demonstrate that, in developing a plan to
			 implement the grant, the State, local, and Indian law enforcement agency has
			 consulted and coordinated with nonprofit, nongovernmental victim services
			 programs that have experience in providing services to victims of hate crimes;
			 and
						(iv)certify that any
			 Federal funds received under this subsection will be used to supplement, not
			 supplant, non-Federal funds that would otherwise be available for activities
			 funded under this subsection.
						(4)DeadlineAn
			 application for a grant under this subsection shall be approved or denied by
			 the Attorney General not later than 30 business days after the date on which
			 the Attorney General receives the application.
				(5)Grant
			 amountA grant under this subsection shall not exceed $100,000
			 for any single jurisdiction in any 1-year period.
				(6)ReportNot
			 later than December 31, 2008, the Attorney General shall submit to Congress a
			 report describing the applications submitted for grants under this subsection,
			 the award of such grants, and the purposes for which the grant amounts were
			 expended.
				(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2008 and 2009.
				5.Grant
			 program
			(a)Authority to
			 award grantsThe Office of
			 Justice Programs of the Department of Justice may award grants, in accordance
			 with such regulations as the Attorney General may prescribe, to State, local,
			 or Tribal programs designed to combat hate crimes committed by juveniles,
			 including programs to train local law enforcement officers in identifying,
			 investigating, prosecuting, and preventing hate crimes.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			6.Authorization for
			 additional personnel to assist State, local, and Tribal law
			 enforcementThere are
			 authorized to be appropriated to the Department of the Treasury and the
			 Department of Justice, including the Community Relations Service, for fiscal
			 years 2008, 2009, and 2010 such sums as are necessary to increase the number of
			 personnel to prevent and respond to alleged violations of section 249 of title
			 18, United States Code, as added by
			 section 7 of this Act.
		7.Prohibition of
			 certain hate crime acts
			(a)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					249.Hate crime
				acts
						(a)In
				general
							(1)Offenses
				involving actual or perceived race, color, religion, or national
				originWhoever, whether or not acting under color of law,
				willfully causes bodily injury to any person or, through the use of fire, a
				firearm, or an explosive or incendiary device, attempts to cause bodily injury
				to any person, because of the actual or perceived race, color, religion, or
				national origin of any person—
								(A)shall be imprisoned
				not more than 10 years, fined in accordance with this title, or both;
				and
								(B)shall be
				imprisoned for any term of years or for life, fined in accordance with this
				title, or both, if—
									(i)death results from
				the offense; or
									(ii)the offense
				includes kidnaping or an attempt to kidnap, aggravated sexual abuse or an
				attempt to commit aggravated sexual abuse, or an attempt to kill.
									(2)Offenses
				involving actual or perceived religion, national origin, gender, sexual
				orientation, gender identity, or disability
								(A)In
				generalWhoever, whether or not acting under color of law, in any
				circumstance described in subparagraph (B), willfully causes bodily injury to
				any person or, through the use of fire, a firearm, or an explosive or
				incendiary device, attempts to cause bodily injury to any person, because of
				the actual or perceived religion, national origin, gender, sexual orientation,
				gender identity or disability of any person—
									(i)shall be
				imprisoned not more than 10 years, fined in accordance with this title, or
				both; and
									(ii)shall be
				imprisoned for any term of years or for life, fined in accordance with this
				title, or both, if—
										(I)death results from
				the offense; or
										(II)the offense
				includes kidnaping or an attempt to kidnap, aggravated sexual abuse or an
				attempt to commit aggravated sexual abuse, or an attempt to kill.
										(B)Circumstances
				describedFor purposes of subparagraph (A), the circumstances
				described in this subparagraph are that—
									(i)the conduct
				described in subparagraph (A) occurs during the course of, or as the result of,
				the travel of the defendant or the victim—
										(I)across a State
				line or national border; or
										(II)using a channel,
				facility, or instrumentality of interstate or foreign commerce;
										(ii)the defendant
				uses a channel, facility, or instrumentality of interstate or foreign commerce
				in connection with the conduct described in subparagraph (A);
									(iii)in connection
				with the conduct described in subparagraph (A), the defendant employs a
				firearm, explosive or incendiary device, or other weapon that has traveled in
				interstate or foreign commerce; or
									(iv)the conduct
				described in subparagraph (A)—
										(I)interferes with
				commercial or other economic activity in which the victim is engaged at the
				time of the conduct; or
										(II)otherwise affects
				interstate or foreign commerce.
										(b)Certification
				requirementNo prosecution of any offense described in this
				subsection may be undertaken by the United States, except under the
				certification in writing of the Attorney General, the Deputy Attorney General,
				the Associate Attorney General, or any Assistant Attorney General specially
				designated by the Attorney General that—
							(1)such certifying
				individual has reasonable cause to believe that the actual or perceived race,
				color, religion, national origin, gender, sexual orientation, gender identity,
				or disability of any person was a motivating factor underlying the alleged
				conduct of the defendant; and
							(2)such certifying
				individual has consulted with State or local law enforcement officials
				regarding the prosecution and determined that—
								(A)the State does not
				have jurisdiction or does not intend to exercise jurisdiction;
								(B)the State has
				requested that the Federal Government assume jurisdiction;
								(C)the State does not
				object to the Federal Government assuming jurisdiction; or
								(D)the verdict or
				sentence obtained pursuant to State charges left demonstratively unvindicated
				the Federal interest in eradicating bias-motivated violence.
								(c)DefinitionsIn
				this section—
							(1)the term
				explosive or incendiary device has the meaning given such term in
				section 232 of this title;
							(2)the term
				firearm has the meaning given such term in section 921(a) of this
				title; and
							(3)the term
				gender identity for the purposes of this chapter means actual or
				perceived gender-related characteristics.
							(d)Rule of
				evidenceIn a prosecution for an offense under this section,
				evidence of expression or associations of the defendant may not be introduced
				as substantive evidence at trial, unless the evidence specifically relates to
				that offense. However, nothing in this section affects the rules of evidence
				governing impeachment of a
				witness.
						.
			(b)Technical and
			 conforming amendmentThe analysis for chapter 13 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						249. Hate crime
				acts.
					
					.
			8.Statistics
			(a)In
			 generalSubsection (b)(1) of
			 the first section of the Hate Crime Statistics Act (28 U.S.C. 534 note) is
			 amended by inserting gender and gender identity, after
			 race,.
			(b)DataSubsection
			 (b)(5) of the first section of the Hate Crime Statistics Act (28 U.S.C. 534
			 note) is amended by inserting , including data about crimes committed
			 by, and crimes directed against, juveniles after data acquired
			 under this section.
			9.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		
